1

2

3

4

5

6                               UNITED STATES DISTRICT COURT

7                                      DISTRICT OF NEVADA

8                                                  ***

9     UNITED STATES OF AMERICA,                          Case No. 3:18-cr-00081-MMD-WGC

10                                    Plaintiff,                       ORDER
             v.
11
      GUILLERMO ZUNIGA-VARGAS,
12
                                   Defendant.
13

14   I.     SUMMARY

15          Defendant Guillermo Zuniga-Vargas seeks dismissal of the indictment for unlawful

16   reentry under 8 U.S.C. § 1326(a) despite his three prior removals from the United States

17   (“Motion”) 1. (ECF No. 48 (second motion to dismiss).) Defendant argues: (1) the first and

18   third removals are invalid under Pereira v. Sessions, 138 S. Ct. 2105 (2018)—asking the

19   Court to disregard the Ninth Circuit’s decision in Karingithi v. Whitaker, 919 F.3d 1158 (9th

20   Cir. 2019); (2) the first and third removals are invalid for the separate reason that the

21   immigration judge failed to advise him of his eligibility for voluntary departure; and (3) the

22   second removal was invalid because the immigration officer did not inform him that he

23   could withdraw his application for admission and his fundamental due process rights were

24   ///
25          1Because  the government refers to its response to the first motion to dismiss, the
26   Court has reviewed the briefs relating to Defendant’s first motion to dismiss (ECF Nos, 25,
     28, 31, 33); Defendant’s motion for reconsideration and motion for leave to supplement
27   (ECF Nos. 36, 37, 38, 41, 45); the government’s response to the motion for leave to
     supplement and attached exhibits (ECF Nos. 41, 41-1, 41-2, 41-3, 41-4); the government’s
28   errata (ECF No. 42); the government’s response to the Motion (ECF No. 54) and
     Defendant’s reply (ECF No. 55).
1    violated. Defendant therefore contends his three prior removals cannot be predicate

2    removals for the present indictment and thus the unlawful reentry charge should be

3    dismissed. The Court will deny the Motion because Defendant has not successfully

4    collaterally attacked the prior removals.

5    II.    BACKGROUND

6           Defendant’s charge for unlawful reentry under 8 U.S.C. § 1326(a) is based on

7    Defendant’s prior removals from the United States in January, April, and September 2014.

8    (ECF Nos. 10.) Defendant’s first removal was pursuant to an order of removal issued by

9    an immigration judge (“IJ”). (ECF No. 48-1.) His third removal in September 2014 was

10   based on the reinstatement of the first removal order issued in January 2014. (ECF No.

11   48-2.) The second removal in April 2014 resulted from an expedited removal order issued

12   by an immigration officer. (ECF Nos. 48-3, 48-6.)

13          The Motion is Defendant’s second attempt to dismiss his indictment. (See ECF No.

14   25 (Defendant’s first motion to dismiss); ECF No. 35 (the Court’s ruling regarding the first

15   motion); ECF No. 47 (the Court’s order rescinding its first order per Defendant’s motion).)

16   The government responded to the Motion and incorporated its response to the first motion

17   (see ECF No. 54; ECF No. 28). The government’s prior response is herein referred to as

18   Incorporated Response.

19          The Court heard arguments on the Motion at a hearing on April 23, 2019

20   (“Hearing”).

21   III.   LEGAL STANDARD

22          To obtain a conviction for unlawful reentry pursuant to 8 U.S.C. § 1326(a), the

23   government must establish that the defendant was previously, validly removed from the

24   United States before the alleged reentry. See United States v. Cisneros-Rodriguez, 813

25   F.3d 748, 755 (9th Cir. 2015). A defendant charged with unlawful reentry under § 1326(a)

26   “has a Fifth Amendment right to collaterally attack his removal order because the removal

27   order serves as a predicate element of his conviction.” United States v. Ubaldo-Figueroa,

28   364 F.3d 1042, 1047 (9th Cir. 2004). A defendant may successfully challenge a predicate

                                                  2
1    removal order by showing: (1) he exhausted all administrative remedies available to him

2    to appeal his removal order; (2) the underlying removal proceedings where the order was

3    issued improperly deprived him of the opportunity for judicial review; and (3) the entry of

4    the removal order is fundamentally unfair. See 8 U.S.C. § 1326(d); see also Ubaldo-

5    Figueroa, 364 F.3d at 1047 (noting that “the Due Process Clause of the Fifth Amendment

6    requires a meaningful opportunity for judicial review of the underlying deportation” in a §

7    1326 prosecution). The entry of a removal order is fundamentally unfair if the deportation

8    proceedings violated the defendant’s due process rights and that violation prejudices the

9    defendant. United States v. Ortiz-Lopez, 385 F.3d 1202, 1204 (9th Cir. 2004). 2

10   IV.    DISCUSSION

11          A.     Defendant’s First and Third Removals

12          Defendant’s collateral challenge to his first and third removals is unsuccessful

13   under Karingithi and because Defendant fails to establish that his first removal was invalid.

14   The Court therefore finds that both removals are proper predicates for the instant

15   indictment.

16                 1.     Entitlement to Relief Under Pereira in light of Karingithi

17          Defendant argues his first and third removals are invalid because the immigration

18   court lacked jurisdiction over his first removal proceedings and his third removal merely

19   reinstated the former removal order. (ECF No. 48 at 7, 10.) Grounding his argument in

20   Pereira, Defendant contends the immigration court was without jurisdiction because the

21   notice of appearance (“NTA”) upon which the immigration court’s jurisdiction for

22   Defendant’s first removal proceedings was premised did not specify the date and time for

23   ///

24          2The  government acknowledges that this circuit’s law excuses Defendant from
25   satisfying the exhaustion and deprivation requirements under § 1326(d)(1) and (2) if
     Defendant can show that the entry of the deportation order was fundamentally unfair under
26   § 1326(d)(3). (ECF No. 28 at 11 (citing United States v. Ochoa, 861 F.3d 1010, 1020 (9th
     Cir. 2017) and United States v. Aguilera-Rios, 769 F.3d 626 (9th Cir. 2014)).) However,
27   the government reserves the right to argue on appeal that Defendant fails to establish
     these requirements. (Id.)
28

                                                  3
1    Defendant’s appearance. (Id. at 7; ECF No. 48-4.) 3 Specifically, the NTA here only

2    provided that the removal hearing would occur “on a date to be set at a time to be set.”

3    (ECF No. 48-4 at 2.)

4           In Karingithi, a Ninth Circuit panel rejected the same argument Defendant makes

5    here. There a panel of the Ninth Circuit found, contrary to Defendant’s position, that

6    Pereira does not concern the immigration court’s jurisdiction and was narrowly concerned

7    with the content of a notice to appear within the context of the stop-time rule and the

8    requirement for continuous physical presence for cancellation of removal under 8 U.S.C.

9    §§ 1229(a), 1229b. Karingithi, 913 F.3d at 1160–61 (citing Pereira, 138 S. Ct. at 2110,

10   2117). The court found that the immigration court’s jurisdiction does not hinge on §

11   1229(a)—unlike the stop-time rule in Pereira, but instead on regulations promulgated by

12   the Attorney General. Id. at 1160. Based on those regulations, including 8 C.F.R. §§

13   1003.13, 1003.14(a) 1003.15(b) and 1003.18(b), the court found that a notice to appear

14   not specifying the time and place of an alien’s initial removal hearing vests the immigration

15   court with jurisdiction over the removal proceedings “so long as a notice of hearing

16   specifying this information is later sent to the alien.” Id. at 1161 (quoting and relying on In

17   re Bermudez-Cota, 277 I. & N. Dec. 441, 447 (BIA 2018)). This Court is bound by

18   Karingithi’s holding. See, e.g., Miller v. Gammie, 335 F.3d 889, 899–900 (9th Cir. 2003)

19          Based on Karingithi, it is undisputable that the immigration court had jurisdiction

20   over Defendant’s removal proceedings. While Defendant’s initial NTA did not include date

21   and time, the hearing notice Defendant subsequently received specified the time and date

22   of his removal proceedings (ECF No. 28-3). Accordingly, the Court rejects Defendant’s

23   argument that his first and third removals were invalid for lack of jurisdiction.

24   ///

25   ///

26   ///
            3See  8 CFR § 1003.14 (“Jurisdiction vest, and proceedings before an Immigration
27
     Judge commence, when a charging document is filed with the Immigration Court by the
28   Service.”); see also id. at § 1003.13 (defining a “charging document” as including “a Notice
     to Appear”).
                                                    4
1                    2.     Voluntary Departure

2              Defendant’s voluntary departure arguments are also unavailing.
3              There are two types of voluntary departure—pre and post-decisional voluntary
4    departure. See, e.g., In re Arguelles-Campos, 22 I. & N. Dec. 811, 813–14 (BIA 1999); 8
5    U.S.C. § 1229c(a), (b)).
6              8 U.S.C. § 1229c(a) provides for pre-decisional voluntary departure. Under §
7    1229c(a), the Attorney General may permit an alien to voluntarily depart the country “in
8    lieu of being subject to [removal] proceedings under section 1229a . . . or prior to the
9    completion of such proceedings, if the alien is not deportable under section
10   1227(a)(2)(A)(iii)[--concerning    aggravated        felonies--]   or   section   1227(a)(4)(B)[--
11   concerning terrorist activities--] . . ..” 8 U.S.C. § 1229c(a). However, a defendant’s eligibility
12   for pre-decisional voluntary departure is clarified in 8 C.F.R. § 1240.26(b). Under §
13   1240.26, if an alien had not previously been granted voluntary departure, he may be
14   afforded such relief under 8 C.F.R. § 1240.26(b). See 8 C.F.R. § 1240.26(a), (b). Section
15   1240.26(b) in turn provides that prior to the completion of removal proceedings an IJ may
16   grant voluntary departure to an alien pursuant to section 240B(a) of the Act “only if the
17   alien”:
18             (A) Makes such request prior to or at the master calendar hearing at which
                   the case is initially calendared for a merits hearing;
19
               (B) Makes no additional requests for relief (or if such requests have been
20                 made, such requests are withdrawn prior to any grant of voluntary
                   departure pursuant to this section);
21
               (C) Concedes removability;
22
               (D) Waives appeal of all issues; and
23
               (E) Has not been convicted of a crime described in section 101(a)(43) of the
24             Act and is not deportable under section 237(a)(4).
25   8 C.F.R. § 1240.26(b)(1)(i)(A)–(E). Thus, under § 1240.26(b) it appears an IJ’s discretion
26   to grant voluntary departure is triggered by a defendant seeking that relief in the first
27   instance. See also In re Arguelles-Campos, 22 I. & N. Dec. at 817 (“An alien must request
28   ///

                                                      5
1    section 240B(a) relief either in lieu of being subject to proceedings, or early in removal

2    proceedings.”).

3           8 U.S.C. § 1229c(b) provides for the post-decisional form of voluntary departure

4    which is available to non-citizens at the conclusion of removal proceedings. 8 U.S.C. §

5    1229c(b)(1). Under § 1229c(b)(1)(B), the Attorney General may allow voluntary departure

6    if, among other things, “the [IJ] enters an order granting voluntary departure in lieu of

7    removal and finds that . . . the alien is, and has been, a person of good moral character

8    for at least 5 years immediately preceding the alien’s application for voluntary departure.”

9    (Emphasis added.) See also 8 C.F.R. § 1240.26(c) (explaining the findings an IJ must

10   make before exercising discretion to grant voluntary departure at the conclusion of

11   removal proceedings—including the same good moral character requirement in 8 U.S.C.

12   § 1229c(b)(1)(B)).

13          Here, Defendant initially contends that his first and third removals were defective

14   because (1) he was eligible for pre and post-decisional 4 voluntary departure and the

15   immigration court failed to advise him of such eligibility and (2) he suffered prejudice. (ECF

16   No. 48 at 25–31.) Defendant initially grounded his argument on the IJ’s failure to inform

17   him of his eligibility for voluntary departure based on information in his alien file. (Id. at 28.)

18   However, upon reviewing Exhibit 9—a recording of Defendant’s pertinent immigration

19   proceedings—which the government attached to its Incorporated Response (ECF No. 28

20   at 2, 4, 10 (citing the exhibit); ECF No. 29-1 (docketing the government’s Exhibit 9/manual

21   audio filing, ID#205-412-393, 2013-12-24 08:59:03 AM)), Defendant tweaked his

22   argument.

23          First, Defendant filed a surreply 5 in which he appeared to admit that he was advised

24   of his eligibility for voluntary departure, and instead argued that the manner in which he

25   was advised was inadequate and amounted to an abuse of discretion. (ECF No. 60-1 at

26   ///
            4Defendant uses the terms pre and post “conclusion” voluntary departure. (See,
27
     e.g., ECF No. 48 at 2.)
28
            5The   surreply was initially presented as a notice. (ECF No. 58.)
                                                    6
1    2–3; ECF No. 29-1 at 00:09:50–00:11:06).) Defendant appeared to argue that the IJ’s

2    “presumptive decision-making was an abuse of discretion”—because it amounts to a

3    failure to exercise discretion. (ECF No. 60-1 at 3 & n.6.) However, at the Hearing on the

4    Motion, Defendant refined his abuse of discretion argument. At the Hearing, Defendant

5    contended that the IJ’s alleged abuse of discretion is merely a way to short-change the

6    analysis as to whether Defendant was plausibly entitled to the relief of voluntary departure.

7    Defendant argued that he does not concede his argument that he was not informed of his

8    eligibility for voluntary departure—even in light of Exhibit 9—because the manner in which

9    the IJ informed him of his eligibility amounts to procedural error. (See also ECF No. 60-1

10   at 3.) Defendant refers back to his arguments in the Motion (id. at n.4)—that he was eligible

11   for pre-decisional voluntary departure relief because he had no aggravated felony

12   convictions, nor were there terrorisms grounds to deport him (ECF No. 48 at 25–31). He

13   contends he was eligible for post-decisional voluntary departure because he satisfies the

14   presence and good moral character requirements. (Id.).

15          In response, the government refers to its Incorporated Response (ECF No. 54 at

16   1-2, 4) where it merely argued that Defendant had no right to voluntary departure because

17   hat relief is a matter resting in the discretion of the IJ and the Attorney General (ECF No.

18   28 at 8–10). Further, pointing to Exhibit 9, the government contends that Defendant was

19   nonetheless afforded the opportunity to ask for voluntary departure. (Id. at 9.) The

20   government otherwise fails to address Defendant’s arguments as to whether voluntary

21   departure relief was plausible. Maneuvering through the disjointed and insufficient briefing

22   in this case, the Court concludes that the IJ arguably committed a procedural due process

23   violation, but Defendant fails to establish that relief was plausible.

24                        a.      Violation of Due Process
25          An IJ has a duty to inform an alien of his ability to apply for relief from removal. U.S.

26   v. Vidal-Mendoza, 705 F.3d 1012, 1017–19 (9th Cir. 2013) (explaining the IJ’s duty to

27   inform of eligibility for relief). “Merely asking whether an alien wants to apply for certain

28   relief is not sufficient.” United States v. Rivera, 702 F. App’x 547, 549 (9th Cir. 2017).

                                                    7
1    Rather, an IJ “must adequately explain the hearing procedures to the alien, including what

2    he must prove to establish his basis for relief.” Agyeman v. I.N.S., 296 F.3d 871, 877 (9th

3    Cir. 2002). The IJ must specifically advise the alien of what relief he is eligible for, where

4    the record contains an inference of eligibility, and give him the opportunity to develop the

5    issue, including providing an opportunity to apply for relief and to provide evidence in

6    support. See United States v. Melendez–Castro, 671 F.3d 950, 954 (9th Cir. 2012).

7           The Court concludes that while Exhibit 9 reveals the IJ may have technically

8    informed Defendant of his eligibility for pre-decisional voluntary departure relief, the IJ did

9    not properly apprise Defendant nor give him the opportunity to develop the issue and

10   properly ascertain whether to apply for relief. The audio recording constituting Exhibit 9

11   establishes that Defendant was informed that he was eligible for voluntary departure

12   before the IJ ordered his removal. (ECF No. 29-1 at 00:09:50–00:11:06.) The IJ informed

13   Defendant that based on his record—particularly of no aggravated felonies—it was

14   possible for him to be granted voluntary departure upon request. (Id. at 00:10:12-

15   00:11:06.) The IJ summarily noted however that if Defendant made the request he was

16   inclined to deny the request in exercising his discretion because of Defendant’s “criminal

17   history” and because Defendant was therefore not “suitable” to be “treated generously”

18   under the immigration laws. (Id. at 00:11:06–00:11:48.) The IJ had earlier found that

19   Defendant was “removable” for inter alia, having been convicted of a crime of moral

20   turpitude—intentionally “obtaining and or using the personal identification information of

21   another to avoid or delay prosecution,” which was “so fundamentally wrong that it is not

22   only a criminal act, it’s also an immoral act.” (Id. at 00:04:55–00:06:56; see also ECF No.

23   28-4 at 4.) The Court concludes that the IJ’s manner of informing Defendant of his eligible

24   in tandem with denying the relief as a matter of discretion amounts to depriving Defendant

25   of an opportunity to respond in violation of Defendant’s due process rights. See, e.g.,

26   United States v. Raya-Vaca, 771 F.3d 1195, 1204 (9th Cir. 2014) (“Due process always

27   requires, at minimum, notice and an opportunity to respond.”).

28   ///

                                                   8
1                         b.      Prejudice/Plausibility of Relief
2           Nonetheless, the Court concludes that based on applicable authority Defendant

3    fails to demonstrate that it was plausible that the IJ could (or would) have exercised

4    discretion to grant the voluntary departure in his favor. 6

5           An IJ has broader authority to grant pre-decisional voluntary relief on discretion

6    under § 1229c(a) than post-decisional relief under § 1229c(b). In re Arguelles-Campos,

7    22 I. & N. Dec. at 817. Additionally, while it is unclear whether plausibility is defined by

8    could or would under Ninth Circuit caselaw, it appears the distinction is largely without

9    meaning here.

10          In satisfying his burden to prove plausibility of relief, a defendant “cannot succeed

11   by merely showing a theoretical possibility of relief, but need not prove that relief was

12   probable.” Raya-Vaca, 771 F.3d at 1207 (internal citations, quotations and alteration

13   omitted). This means that the defendant “need not show that he definitely would have

14   received immigration relief[, but must] establish some evidentiary basis on which relief

15   could have been granted.” Id. (internal quotations and citations omitted) (emphasis

16   added). “[T]he alien must make a plausible showing that the facts presented would cause

17   the Attorney General to exercise discretion in his favor.” U.S. v. Barajas-Alvarado, 655

18   F.3d 1077, 1089 (9th Cir. 2011). Additionally,

19          [e]very case involving the prejudice prong of § 1326(d)(3) proceeds in much
            the same way: the defendant cites cases from the courts and the BIA where
20          an alien with similar equities was granted the discretionary relief at issue,
            and the government distinguishes those cases, cites cases to the contrary,
21          or argues that the cases relied on by the defendant are outliers. [The Ninth
            Circuit has ] always (1) placed the burden on the defendant to show that he
22          was prejudiced by the due process violation, (2) evaluated the authorities
            cited by the defendant, (3) compared them to the authorities offered by the
23          government, and (4) determined whether the defendant has carried his
            burden to prove that he suffered prejudice.
24

25   ///
            6In  Raya-Vaca, the circuit court provided that plausibility required the alien to
26
     establish that he “could have” been granted relief in form of withdrawal at time of his
27   expedited removal proceedings. 771 F.3d at 1207, 1209. However, in U.S. v. Valdez-
     Novoa, 780 F.3d 906 (9th Cir. 2015), the court reiterated that “the defendant must show
28   that it was plausible that he would have received some form of relief from removal.” Id. at
     916 (internal quotations and citation omitted) (emphasis added).
                                                  9
1    U.S. v. Valdez-Novoa, 780 F.3d 906, 916 (9th Cir. 2015).

2           Here, the Court is deprived of the benefit of comparative authority by the

3    government because beyond the suggestion that relief was not plausible, the government

4    provides no argument on the issue, much less authority in support of its position—neither

5    in briefing nor at the Hearing. 7 Nonetheless, the Court observes that “the crucial point is

6    that” Defendant “must make the initial showing that he was prejudiced [under § 1326(d)(3)]

7    by the alleged due process violation.” Id.

8           In voluntary departure cases, courts in this circuit follow a two-step process to

9    determine whether a defendant was prejudiced by an IJ’s decision. Id. at 917. First, a court

10   identifies “the factors relevant to the IJ’s exercise of the discretion for the relief being

11   sought.” Id. (citations and quotation omitted). Second, the court determines whether “in

12   light of the factors relevant to the form of relief being sought, and based on the unique

13   circumstances of the alien’s own case, it was plausible (not merely conceivable) that the

14   IJ would have exercised discretion in the alien’s favor.” Id. (citations and quotation

15   omitted). An alien’s “negative and positive equities” are the factors relevant to the IJ’s

16   determination of whether to grant voluntary departure. Id. (citations omitted). The non-

17   exhaustive list of negative equities includes: (1) “the nature and underlying circumstances

18   of the deportation ground at issue[;]” (2) other violations of immigration laws; (3) “the

19   existence, seriousness, and recency of any criminal record; and [(4)] other evidence of

20   bad character or the undesirability of the applicant as a permanent resident.” Id.

21   (quotations and citation omitted). The positive equities include “compensating elements

22   such as long residence . . ., close family ties in the United States, or humanitarian needs.”

23   Id. (quotations and citation omitted).

24   ///

25   ///

26   ///
            7The lack of argument is contextualized by the fact that the notice of the Hearing
27
     directed the parties to be prepared to address two of Defendant’s arguments relating to
28   voluntary departure and withdrawal of application for admission (ECF No. 57).

                                                  10
1           Defendant cites several BIA decisions and Ninth Circuit caselaw8 in support of his

2    position that it was plausible that an IJ would have granted him voluntary departure. (ECF

3    No. 48 at 29–31.) Aside from pinpointing his age of “around 40 years old,”9 Defendant

4    suggests that his criminal history was relatively minor. According to Defendant his “prior

5    criminal history consisted largely in moving violations and minimal drug and alcohol

6    offenses; [and] his felonies were non-violent” (id. at 31). (Cf. ECF No. 49 (Defendant’s

7    sealed PSR which was available to the IJ).) Defendant also contends that it “appears . . .

8    he had no prior removals before [the first removal at issue here]” (ECF No. 48 at 31). (But

9    see id. at 6 (“The defendant stated that he was allowed voluntary removal in 1997, but

10   I.C.E. did not have a record of the defendant at all.”).) Defendant otherwise posits that his

11   positive equities would have tip the plausibility scale in his favor. He notes that at the time

12   of the first removal hearing he had four U.S. Citizen-children, had lived more than half his

13   life in the country, and his long-time partner was also a U.S. citizen. (ECF No. 48 at 31.)

14   The Court finds Defendant fails to establish relief was more than conceivable. Accordingly,

15   Defendant’s arguments do not mount a successful collateral challenge to his first removal

16   and related third removal.

17          First, the caselaw Defendant cites does not suggests that relief was plausible here

18   because either Defendant falls outside the factual bounds of the cases or the Ninth Circuit

19   has indicated the caselaw is unpersuasive in this context. Defendant particularly relies on

20   the following BIA cases: In re Gamboa, 14 I. & N. Dec. 244 (BIA 1972); In re Hernandez–

21   Barreto, AXXXXXXXX, 2004 WL 2943517 (BIA Oct. 29, 2004); In re Reyes–Jimenez,

22   AXXXXXXXX, 2004 WL 2418597 (BIA Oct. 4, 2004); In re Guillermo Ramirez, AXXXXXXXX,

23   2005 WL 698425 (BIA Mar. 8, 2005); In re Gonzales–Figeroa, AXXXXXXXX, 2006 WL

24   729784 (BIA Feb. 10, 2006); In re Pineda–Castellanos, AXXXXXXXX, 2005 WL 3833024

25   ///
26
            8To the extent Defendant relies on data establishing the number of aliens granted
27   voluntary departure during the period of 1927 and 2005 to support plausibility here (ECF
     No. 48 at 29), the Court finds the data irrelevant to Defendant’s 2014 removal.
28
            9Raya-Vaca,   771 F.3d at 1208 (explaining age does not affect plausibility).
                                                11
1    (BIA Nov. 16, 2005); In re Villalonga Mante, AXXXXXXXX, 2007 WL 1676929 (BIA May 18,

2    2007); and In re Pina-Galindo, 26 I. & N. Dec. 423 (BIA Sept. 23, 2014). Defendant also

3    relies on a single unpublished Ninth Circuit decision— United States v. Alcazar-Bustos,

4    382 F. App’x 568 (9th Cir. 2010).

5          In Valdez, the Ninth Circuit stated it was “unmoved by cases where the Board

6    merely agreed to remand to the IJ to consider” whether to grant voluntary departure to an

7    alien with fewer negative equities because “such remands tells us little about the Board’s

8    standards or practices.” 780 F.3d at 919. The circuit court pinpointed two of the cases

9    Defendant cites here—In re Villalonga Mante and In re Reyes–Jimenez. Id. The fact of the

10   defendants in those cases having fewer negative equities holds true relative to Defendant

11   here. In In re Villalonga Mante, it appears the defendant had a single conviction of sexual

12   battery and was sentenced to “a relatively brief period of felony probation.” 2007 WL

13   1676929, at **1–2. In In re Reyes–Jimenez, while the defendant had three convictions—

14   for DUI, second-degree burglary, and disorderly conduct, it appears only the burglary

15   conviction was a felony—and not an aggravate felony. 2004 WL 2418597, at * 2. Further,

16   the defendant’s sentences for each was comparatively short—10 days for disorderly

17   conduct, 31 days for the second-degree burglary, and one year for driving under the

18   influence. Id. And, Reyes-Jimenez’s most recent conviction was six years before his

19   removal proceedings. Here, Defendant’s PSR and records document alcohol offenses,

20   multiple controlled substance offenses, and his two most recent convictions being felonies

21   with lengthy sentences. (ECF No. 49 at 4-6; ECF Nos. 28-2, 28-8.) Additionally,

22   Defendant’s conviction immediately preceding his removal proceedings came only several

23   months prior. (ECF No. 28-2 (reflecting June 2013).)

24         In Valdez, the circuit court also explained that it was “equally unpersuaded by cases

25   where the Board has remanded to the IJ to consider whether to grant voluntary departure

26   to lawful permanent residents with criminal histories. 780 F.3d at 920. The court

27   particularly reference two of the cases Defendant cites— In re Guillermo Ramirez and In

28   re Hernandez–Barreto. Thus, the Court does not rely on these cases here.

                                                 12
1           Defendant cites three cases where the BIA affirmed an IJ’s grant of voluntary relief

2    that are meaningfully factually distinguishable from Defendant’s case. In re Gamboa is

3    factually distinct because the grant of voluntary departure there chiefly depended on the

4    appealing defendant’s case being joined with his pregnant wife’s case and the pregnancy

5    appeared to be an overriding factor in granting departure. See 14 I. & N. Dec. at 245. The

6    defendant in In re Gonzales–Figeroa was differently situated than Defendant. Gonzales-

7    Figeroa’s mother had, at the time of his removal proceedings, already filed a visa petition

8    on his behalf and Gonzales-Figeroa had made efforts to reform behavior that had

9    contributed to his convictions. See In re Gonzales–Figeroa, 2006 WL 729784, at **1–2. In

10   In re Pineda–Castellanos the defendant had convictions for illegal rentry, battery,

11   drunkenness, threatening, a second battery, and driving under the influence. 2005 WL

12   3833024, at *1. The decision does not make clear which of Pineda-Castellanos’

13   convictions were felonies. Further, the IJ’s grant of voluntary departure was not directly at

14   issue—the defendant had appealed his denial of a continuation to apply for adjustment of

15   status via a pending visa. Id. Tellingly, the BIA noted “[g]iven the respondent’s criminal

16   record, a grant of voluntary departure by the [IJ] was more than generous.” Id. at *2. The

17   BIA appeared to affirm the IJ’s grant of voluntary departure because it generally gives

18   deference to an IJ’s exercise of his or her discretion. Id. at * 1. The BIA explained that its

19   “adoption and affirmances” of an IJ’s decision, “in whole or in part, is ‘simply a statement

20   that the Board’s conclusions upon review of the record coincide with those which the [IJ]

21   articulated in his or her decision.’” Id. Arguably then, this Court should not ignore that the

22   IJ expressly exercised discretion here to deny Defendant voluntary departure based on

23   his criminal history.

24          Defendant’s reliance on In re Pina-Galindo is also questionable. Defendant relies

25   on the fact that in In re Pina-Galindo the BIA “reinstated” the IJ’s voluntary departure. 26

26   I. & N. Dec. at 426. However, the reliance on that fact is misleading because the only issue

27   on appeal was the IJ’s finding regarding the defendant’s cancellation of removal and the

28   BIA dismissed that issue on appeal. Id. at 423, 426. There was no discussion of the IJ’s

                                                  13
1    voluntary departure ruling and it appears the ruling was only reinstated as a matter of

2    course—because the appeal was dismissed.

3           Finally, the facts of Alcazar-Bustos make that case an inappropriate comparison to

4    Defendant’s case. There, the circuit court balanced Alcazar-Bustos’positive equites—that

5    he had resided in the U.S. since he was two months, married to a U.S. citizen and had a

6    child who was also a citizen. Alcazar-Bustos, 382 F. App’x at 569. But, apparently

7    paramount was that the Ninth Circuit disagreed with the district court that Alcazar-Bustos’

8    criminal history was ‘significant and lengthy.’ Id. As the circuit court saw it, Alcazar-Bustos’

9    criminal history prior to his illegal reentry charge dated back to his teenage years. Id. The

10   same cannot be said here.

11          Based on these comparisons with Defendant’s case and his cited caselaw, the

12   Court concludes that considering Defendant’s stated positive equities his negative

13   equities—particularly his criminal history and recency of his last conviction—makes it less

14   than plausible that an IJ would have exercised discretion in his favor at the time of his first

15   removal proceedings. See also Valdez, 780 F.3d at 920 (“[T]he existence of a single case

16   that is arguably on point means only that it is ‘possible’ or ‘conceivable’ that a similarly

17   situated alien would be afforded voluntary departure . . . [and] is plainly insufficient to

18   warrant a finding that the defendant was prejudiced.”).

19          The Court’s conclusion is further supported by the IJ’s expressed finding that

20   Defendant was of bad moral/“unsuitable” character based on his conviction for obtaining

21   and/or using the personal identification information of another to avoid or delay

22   prosecution, “a felony, in violation of Nevada Revised Statutes 205.463(2).” (ECF No. 28-

23   4 at 4; ECF No. 29-1 at 00:04:55–00:06:56; ECF No. 28-8.) At the Hearing, without

24   authoritative support Defendant argued that the offense does not amount to a crime of

25   moral turpitude because it is too intertwined with Defendant’s immigration violation.

26   However, Defendant notes no immigration violation for point of reference to aid the Court

27   in undertaking any analysis as to whether the conviction was intertwined with an

28   immigration violation. The offense stems from 2004 while the first removal proceeding took

                                                   14
1    place in 2014. Further the statute of conviction—NRS § 205.463(2)—does not narrow the

2    possible unlawful conduct undergirding the delay of prosecution component of

3    Defendant’s conviction. The statute only indicates the avoidance of prosecution related to

4    another “unlawful act[,]” id. at § 205.463(2)(b), and Defendant does not otherwise argue

5    that the offense is not a match for the generic offense of moral turpitude under federal

6    law. 10

7              Moreover, the applicable statute defining “good moral character”—8 U.S.C. §

8    1101(f)—includes a catch-all phrase that appears to require only that there is a finding of

9    other reasons why the alien is not of good moral character. 8 U.S.C. § 1101(f) (“The fact

10   that any person is not within any of the foregoing [enumerated] classes [—§ 1101(f)(1)–

11   (9) —] shall not preclude a finding that for other reasons such person is or was not of good

12   moral character.”). The IJ’s finding here clearly falls within the catch-all language.

13             The Court also cannot agree that Defendant was eligible for post-decisional

14   voluntary departure—so as to require the IJ to advise him of such eligibility. The IJ’s finding

15   that Defendant was “unsuitable” for relief under the immigration laws because of his

16   criminal history—including an “immoral” crime—effectively rendered Defendant ineligible

17   for post-decisional voluntary departure per 8 U.S.C. § 1229c(b)(1)(B) and 8 C.F.R. §

18   1240.26(c)(1)(ii). As noted, these provisions require the IJ to find that the alien “is, and

19   has been, a person of good moral character . . ..” Therefore, the IJ had no reason to advise

20   Defendant of eligibility for such relief nor did the Attorney General have a basis to provide

21   Defendant such relief given the lack of a favorable finding. See 8 U.S.C. § 1229c(b)(1)(B)

22   (providing for the Attorney General to allow voluntary departure in his or her discretion if

23   “the [IJ] enters an order granting voluntary departure in lieu of removal).

24   ///

25   ///

26   ///
               10See,
                    e.g., Navarro–Lopez v. Gonzales, 503 F.3d 1063, 1068, 1073 (9th Cir.2007)
27
     (defining the generic elements of a crime of moral turpitude as involving “conduct that is
28   inherently base, vile, or depraved, and contrary to the private and social duties man owes
     to his fellow men or to society in general”).
                                                   15
1           In sum, the Court finds that Defendant has failed to establish that the first and third

2    removals cannot be used as predicates for the instant indictment.

3           B.      Defendant’s Second Removal—Expedited Removal 11

4           Defendant also challenges the validity of his expedited removal resulting from a

5    border patrol agent serving him with a notice and order for his expedited removal after he

6    was found in the country near the southern border on April 23, 2014. (ECF No. 48 at 31;

7    ECF No. 48-3; ECF No. 48-6; ECF No. 42.) Defendant contends that this expedited

8    removal is invalid—and thus cannot serve as a predicate for the indictment—because he

9    was eligible to withdraw his application for admission and the immigration officer failed to

10   exercise his discretion whether to grant Defendant such relief. (ECF No. 48 at 31–34.)

11   Defendant additionally argues that these actions and other procedural failures by the

12   immigration officer12 violated his due process rights to notice and opportunity to respond

13   in various ways, particularly because of the absence of judicial review. (Id. at 31, 36–38.)

14   In gist, Defendant argues that but for the immigration officer’s procedural errors in violation

15   of his due process rights, he would have requested withdrawal relief and it is plausible that

16   the immigration officer would have granted him such relief and therefore he was prejudiced

17   by the procedural errors. (Id.; see also ECF No. 36 at 2.)

18          The government again refers to its Incorporated Response where it argued that

19   Defendant was not eligible for withdrawal because he was already in the country and the

20   Court lacked jurisdiction to entertain a claim attacking the validity of the removal order.

21   (ECF No. 28 at 11.) The record reflects that the government withdrew the latter argument.

22   (ECF No. 33 (conceding that Barajas-Alvarado provides otherwise).) The Court will thus

23   address the eligibility argument and Defendant’s other due process arguments in turn. In

24   doing so, the Court additionally considers the government’s response to the motion for

25   leave to supplement and accompanying exhibits (ECF Nos. 41, 41-1, 41-2, 41-3, 41-4).

26   ///
            11Expeditedremovals may serve as a predicate for prosecution under 8 U.S.C. §
27
     1326. Barajas-Alvarado, 655 F.3d at 1086–87.
28
            12The   relevant immigration officer is also the noted border patrol agent.
                                                    16
1                  1.     Eligibility for Withdrawal

2           As the Court found regarding Defendant’s first motion to dismiss, Defendant was

3    eligible to withdraw his application for admission.

4           Withdrawal is a discretionary form of relief. Raya-Vaca, 771 F.3d at 1206. “An alien

5    applying for admission may, in the discretion of the Attorney General and at any time, be

6    permitted to withdraw the application for admission and depart immediately from the

7    United States.” 8 U.S.C. § 1225(a)(4). Where an individual is granted leave to withdraw

8    his application for admission he “may exit the United States voluntarily and without a

9    removal ordered.” Raya-Vaca, 771 F.3d at 1206 (citing 8 CFR § 1235.4); see also 8 C.F.R.

10   § 1235.4 (providing that the Attorney General may exercise discretion to permit “any alien

11   applicant for admission to withdraw his or her application for admission in lieu of removal

12   proceedings . . . or expedited removal.”).

13          Under § 1225(a)(1), an alien is deemed an applicant for admission for immigration

14   purposes if he is:

15          An alien present in the United States who has not been admitted or who
            arrives in the United States (whether or not at a designated port of arrival
16          and including an alien who is brought to the United States after having been
            interdicted in international or United States waters) . . ..
17

18   8 U.S.C. § 1225(a)(1). It is uncontestable that Defendant was in the country—having been

19   found within and near the border—at the time of the expedited removal. (See, e.g., ECF

20   No. 42.) Defendant was thus an applicant for removal and therefore eligible to seek

21   withdrawal even though he did not formally apply for admission. See Raya-Vaca, 771 F.3d

22   at 1206 (“Even though [defendant] did not formally apply for admission to the United

23   States, he is considered to have been an applicant for admission and as such was eligible

24   for ‘withdrawal of application for admission.’”). Accordingly, as an initial matter the Court

25   agrees with Defendant that he was eligible for withdrawal.

26          A key inquiry, however, is whether a border patrol agent is required to exercise

27   discretion in deciding whether to permit a defendant who is eligible for withdrawal to

28   withdraw his application for withdrawal, as Defendant argues here. (ECF No. 48 at 32–

                                                  17
1    36.) Defendant particularly contends that the border patrol agent’s failure to exercise

2    discretion as to whether to permit Defendant to withdraw renders the second removal

3    invalid. (Id.)

4            In ruling on Defendant’s first motion to dismiss, this Court concluded that Ninth

5    Circuit caselaw does not support that an immigration officer—as opposed to an

6    immigration judge—had a duty to advise an alien of his eligibility to withdraw his

7    application for admissions. (ECF No. 35 at 7–8 (relying on United States v. Lopez-

8    Velasquez, 629 F.3d 894, 897 (9th Cir. 2010)).) In the Motion, Defendant does not directly

9    challenge that conclusion. (See ECF No. 48 at 32.) Instead, Defendant argues “[e]ven if

10   arguably there is no affirmative duty of an immigration officer to advise . . . the immigration

11   officer must engage . . . discretion in choosing to deny an arriving alien that form of

12   discretionary relief.” (Id.) Defendant’s argument is not persuasive where discretion is

13   based on the duty to exercise such discretion. Ordinarily, where there is no obligation to

14   do something, logically there is no requirement that that thing must be done. Nonetheless,

15   for the sake of argument, the Court will assume that the immigration officer had a duty to

16   exercise his discretion as to whether to grant Defendant withdrawal but failed to exercise

17   such discretion. (But see ECF No. 41-2 (“Record of Sworn Statement in Proceedings . . .”

18   providing: “I want to take your sworn statement regarding your application for admission

19   to the United States . . .”).) The inquiry then becomes whether Defendant was prejudiced

20   by the failure to exercise discretion, discussed infra. The Court undertakes this analysis

21   after first addressing Defendant’s other arguments of alleged due process violations.

22                    2.   Defendant’s alleged Due Process Violations

23           Defendant alleges three procedural errors which he claims amounts to violations of

24   his fundamental due process rights to notice and the opportunity to be heard. (ECF No.

25   48 at 36–39.) Relying on his own declaration, Defendant argues that: (1) there was a

26   procedural violation because he was never advised of the charge of admissibility against

27   him; (2) he was never served with and never acknowledged receipt of the Notice and

28   Order of Expedited Removal (“Notice and Order”) and (3) he never reviewed or had read

                                                   18
1    or explained to him the Record of Sworn Statement (“Sworn Statement”) prepared in his

2    name. (Id.; ECF No. 36.) As a general response, the government argues that Defendant

3    fails to meet his burden to collaterally attack his expedited removal because even if he

4    demonstrates procedural flaws he must also show he suffered prejudice as a result. (ECF

5    No. 33 at 2.) The government also provides the declaration of Border Patrol Agent Jason

6    Pangan—who took Defendant’s Sworn Statement—as a direct challenged to Defendant’s

7    three claimed procedural violations. (ECF Nos. 41, 41-1.)

8          Pangan’s declaration provides that he is confident he read Defendant his Sworn

9    Statement back to him—as reflected by Defendant’s initials on each page of the Sworn

10   Statement—without coercion, per policy and his practice. (Id. at 2–3; see also ECF No. 42

11   (government’s errata providing all pages of the sworn statement proceedings).) Pagan

12   further attests that at no point did he believe that Defendant “did not understand the

13   expedited removal.” (Id. at 3.) He expresses this belief especially relating to the Notice

14   and Order. (ECF Nos. 41-3, 41-4.) Pagan provides that had Defendant “not understood it,

15   after hearing me recite the introductory paragraphs of [the Sworn Statement, he] would

16   not have confirmed that he understood what I had told him about his apparent status and

17   opportunity to present information.” (Id.) The Sworn Statement’s introductory paragraph

18   particularly provides notice of the charge of inadmissibility: “You do not appear to be

19   admissible or have the required legal papers authorizing your admission to the United

20   States.” (ECF No. 41-2 at 2.)13 Pagan further states he read Defendant’s statement back

21   to him in Spanish and therefore he does not believe there was a language barrier.

22   Considering the dueling declarations by Defendant and Pagan and Pagan’s reliance on

23   his general conduct based on policy and his practice, the Court concludes that Defendant

24   fails to demonstrate that Pagan committed procedural error based on Defendant’s

25   ///
26   ///
           13The Notice and Order also provides the determination of inadmissibility based on
27
     8 U.S.C. § 1182(a)(7)(A)(i)(1).
28

                                                19
1    arguments except as to service and acknowledgment of the Notice and Order. The Court

2    separately discusses the latter.

3           While the Notice and Order directly contradicts Defendant’s statement that he was

4    never served with that notice, 14 Defendant bases his violation of due process argument

5    on the contention that Pagan failed to comport with 8 C.F.R. § 1235.3(b)(2)(i). Section

6    1235.3(b)(2)(i) instructs that the immigration officer is to serve the notice and order “and

7    the alien shall sign the reverse of the form acknowledging receipt.” 8 C.F.R. §

8    1235.3(b)(2)(i). Defendant argues that the absence of his signature on the Notice and

9    Order (see ECF No. 41-4) means that he was not served in violation of his fundamental

10   due process rights. (ECF No. 48 at 37–38.) Pagan’s declaration provides nothing to

11   explain the absence of Defendant’s signature on the Notice and Order. (See generally

12   ECF No. 41-1.) However, this Court is not persuaded that the lack of the signature—an

13   apparent procedural error—rises to the level of a fundamental due process violation as

14   Defendant argues (see ECF No. 48 at 37–38). See, e.g., Barajas-Alvarado, 655 F.3d at

15   1087-88 (failing to address this same lack of signature argue while addressing the alien’s

16   other claims of procedural error); Raya-Vaca, 771 F.3d at 1205 (citations omitted) (“[T]here

17   are for present purposes, two types of regulations: (1) those that protect fundamental due

18   process rights, and (2) [. . .] those that do not. The second type of regulation only implicates

19   due process concerns when the failure to comply with the regulation causes prejudice.”).

20   However, the Court acknowledges that to the extent the absence of Defendant’s signature

21   on the Notice and Order suggests that he was in fact denied notice and an opportunity to

22   respond, under Raya-Vaca he suffered a due process violation. Id.

23   ///

24   ///

25   ///

26          14See,
                 e.g., ECF No. 41-4 at 2 (Pagan’s signed Certificate of Service, dated “04-
27   23-2014” and providing “I personally served the original of this notice upon the aboved-
     named person[—i.e., Defendant—] on 04-23-2014.”).)
28

                                                   20
1                    3.   Prejudice/Plausibility of Relief

2           In any event, assuming Defendant was deprived of certain due process rights 15 and

3    that he would have requested withdrawal relief, the Court finds Defendant fails to show

4    plausibility—that he could (or would) have received this relief. Said differently, Defendant

5    fails to establish that he was prejudiced by the violations he alleges. See, e.g., Barajas-

6    Alvarado, 655 F.3d at 1079 (requiring not only the demonstration of procedural flaw, but

7    also a showing of prejudice).

8           “Although an arriving alien may ask to withdraw an application for admission, the

9    grant of such relief is discretionary.” Id. at 1089 (citation omitted); see also 8 U.S.C. §

10   1225(a)(4) (“An alien applying for admission may, in the discretion of the Attorney General

11   and at any time, be permitted to withdraw the application for admission and depart

12   immediately from the United States.”).

13          The framework for assessing plausibility of obtaining withdrawal relief in the context

14   of an expedited removal requires consideration of the Immigration and Naturalization

15   Service’s Inspector’s Field Manual (“INS Manual”) “which discusses when an official

16   should permit an alien to withdraw his application for admission.” Raya-Vaca, 771 F.3d at

17   1201; see also id. at 1207 (listing factors). According to the INS Manual, the following six

18   factors are to be considered in determining whether to grant withdrawal of application for

19   admission:

20          the seriousness of the immigration violation; (2) previous findings of
            inadmissibility against the alien; (3) intent on the part of the alien to violate
21          the law; (4) ability to easily overcome the ground of inadmissibility; (5) age
            or poor health of the alien; and (6) other humanitarian or public interest
22          considerations.

23   Id. at 1207 (quoting Barajas-Alvarado, 655 F.3d at 1090). However, the list of factors is

24   “non-exhaustive.” Id. The Manual calls for a “fact specific analysis” and a “highly

25   individualized determination and instructs officers to ‘consider all facts and circumstances

26   ///

27
            15See,   e.g., United States v. Peralta-Sanchez, 847 F.3d 1124, 1131–32 (9th Cir.
28   2017), on reh’g (explaining procedural rights to which an alien who has entered the United
     States is entitled).
                                                   21
1    related to the case to determine whether permitting withdrawal would be in the best

2    interest of justice’.” Id. (internal quotations and citations omitted).

3           Defendant claims withdrawal relief was plausible because: (1) he committed no

4    fraud—by, for example, deliberately presenting fraudulent documents like the defendant

5    in Barajas-Alvarado 16; (2) he was only subject to one prior removal that was void—albeit

6    the Court has already concluded such removal was valid—and therefore the violation

7    securing the second removal was not a serious immigration violation; and (3) humanitarian

8    considerations weigh in his favor because he only sought to reenter the country to reunite

9    with his family and to return to Reno, Nevada where “he had lived the balance of his life.”

10   (ECF No. 48 at 35–36.) Defendant also appears to contend that the Court should consider

11   the general statistics he cites as to the percentage of other aliens who were afforded

12   expedited relief, focusing alone on 2008 (id. at 35 n.17). But see Barajas-Alvarado, 655

13   F.3d at 1091 (observing that “a general statistic that ‘discretionary relief applications are

14   granted fifty percent of the time’ was insufficient to show plausibility of relief”). 17

15   Considering the six factors and other unenumerated concerns as to whether withdrawal

16   would be in the best interest of justice in this case, the Court finds that Defendant’s claim

17   that relief was plausible is unsupported.

18          Aside from the fact that Defendant presents a “compelling humanitarian interest” in

19   being united with his family in a place he has lived most of his life, Raya-Vaca, 771 F.3d

20   at 1208, no other factor clearly weighs in his favor. First, while Defendant possessed no

21   fraudulent documents that would serve to militate against permitting withdrawal, that fact

22   merely renders that consideration which is of “singular importance . . . absent here.” See

23   id. (citing Barajas-Alvarado, 655 F.3d at 1090). Second, while Defendant’s immigration

24   ///
            16In Barajas-Alvarado, the court found relief implausible primarily because the
25
     defendant there had deliberately presented false documents to gain admissions into the
26   country. Id. at 1090–91.
            17Unlike  in Raya-Vaca, the Court concludes that Defendant’s data in conjunction
27
     with the other plausibility considerations, discussed infra, does not support a conclusion
28   that Defendant has presented individualized evidence supporting the plausibility of relief.
     Cf. id. at 1209.
                                                  22
1    violation does not rise to the level of a serious immigration violation—having only

2    previously entered the country on one other documented occasion, Defendant also

3    “intended to violate the law,” as evidenced by the fact that he was previously removed by

4    order of the immigration court and had again been found illegally within the country (ECF

5    No. 28-4). See id. (making similar considerations but concluding that was not dispositive).

6    Third, Raya-Vaca suggests that a prior removal, as Defendant had here, “constitutes a

7    prior finding of inadmissibility.” Id. Four, Defendant fails to even argue, much less point to

8    evidence in the record, that he has the ability to “easily” overcome the ground of

9    admissibility here—for not possessing documents to permit legal entry under the

10   Immigration and Nationality Act sections 212 and 235 (ECF No. 48-3). See 8 U.S.C. §

11   1182(a)(7)(A)(i)(1) (expressly providing that an alien “is inadmissible” where at the time of

12   his application for admission he “is not possession of a valid unexpired immigration visa,

13   reentry permit, border crossing identification card, or other valid entry document required”

14   and valid or suitable traveling document, or “document of identity and nationality[,]” if

15   required). Additionally, the Ninth Circuit has concluded that neither good health nor age

16   supports a defendant’s assertion that relief was plausible. Raya-Vaca, 771 F.3d at 1208.

17          Moreover, the Court considers the unenumerated factor of Defendant’s more recent

18   felony criminal history and finds that history counsels against a finding of plausible relief.

19   See, e.g., id. at 1209 (considering the defendant’s criminal history, but finding that the

20   defendant’s “misdemeanor criminal history was fairly minimal” and therefore had little

21   bearing on the plausibility of relief); U.S. v. Roque-Polanco, No. 11cr5520-IEG, 2012 WL

22   1357679, at * 4 (S.D. Cal. Apr. 18, 2012) (considering the defendant’s conviction which

23   was both an aggravated felony and crime involving moral turpitude as rendering the

24   defendant “inadmissible pursuant to 8 U.S.C. § 1182(a)(2)(A)(i)(1)” and concluding that as

25   such the conviction was relevant to plausibility).

26          At the time of the expedited removal, Defendant had been adjudged guilty of, at

27   least, felony possession of a controlled substance—methamphetamine (ECF No. 28-2;

28   ECF No. 28-4 at 4; ECF No. 49), which he does not contest rendered him inadmissible

                                                  23
1    under 8 U.S.C. § 1182(a)(2)(A)(i)(2). Further, as discussed, the record at the time of the

2    expedited removal was that the IJ in Defendant’s first removal proceeding found

3    Defendant had also been convicted of a felony crime involving moral turpitude, which also

4    rendered Defendant inadmissible under 8 U.S.C. § 1182(a)(2)(A)(i)(1). (See also ECF No.

5    28-4 at 4; ECF No. 28-8.) Moreover, 8 U.S.C. § 1182(a)(2)(B) provides that an alien

6    convicted of two or more offenses—like Defendant here—for “which the aggregate

7    sentences to confinement were 5 years or more is inadmissible.” Relevantly, for the two

8    noted convictions, Defendant was subject to sentences which included maximum terms of

9    34 months and 30 months, which in aggregate exceeds five years. (ECF Nos. 28-2, 28-

10   8.)

11         In sum, considering factors relevant to Defendant’s claim that the relief of being

12   granted withdrawal was plausible, the Court finds to the contrary. Accordingly, the Court

13   finds Defendant fails to establish that he was prejudiced by the expedited removal and

14   therefore this removal may serve as a predicate to the instant indictment.

15         Because Defendant fails to successfully collaterally attack his prior removals, the

16   Court denies his second motion to dismiss the indictment (ECF No. 48).

17   V.    CONCLUSION

18         The Court notes that the parties made several arguments and cited to several cases

19   not discussed above. The Court has reviewed these arguments and cases and determines

20   that they do not warrant discussion as they do not affect the outcome of the issues before

21   the Court.

22         It is therefore ordered that Defendant’s second motion to dismiss (ECF No. 48) is

23   denied.

24         DATED THIS 1st day of May 2019.

25

26                                                   MIRANDA M. DU
                                                     UNITED STATES DISTRICT JUDGE
27

28

                                                24
